WALKER, P. J.
The person who made the complaint on which the appellant was prosecuted was a ■witness against him. The court sustained the objection of the solicitor to a question asked this witness on his cross-examination which sought to elicit the fact that it was ■ after the defendant had the witness prosecuted for disturbing religious worship that the witness swore out the warrant against the defendant. The evidence called for would have had a tendency to show that the witness was influenced by a hostile bias toward the defendant. On a cross-examination any fact may be elicited which tends to show the hostility of the witness toward the party against whom he testifies.' — Alabama Great Southern R. Co. v. Johnston, 128 Ala. 283, 29 South. 771; Jones on Evidence, § 828.
The court sustained an objection of the solicitor to a question asked by the defendant on his cross-examination of another witness which sought to elicit the fact that over the objection and protest of the defend*164ant and without his consent his daughter was living in the house with the witness, and that for that reason the feelings of the witness towards the defendant were bad. We are of opinion' that the court was in error in the above-mentioned rulings, each of which was duly excepted to. The effect of each of the rulings was to put an undue restraint upon the exercise of the right of cross-examination.
Reversed and remanded.